DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 19, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant’s amendment filed on April 19, 2022 amending claim 13 has been entered.  Claims 1-18 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
With respect to the double patenting rejection, Applicant argues that a terminal disclaimer has been filed in the ‘343 application and thus withdrawal of the present rejection is requested.
This argument is found not persuasive since a terminal disclaimer has not been filed in this application.  A terminal disclaimer must be filed in this application in order to overcome the double patenting rejection.  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application. Where there are three applications containing claims that conflict such that a provisional NSDP rejection is made in each application based upon the other two, and it is necessary to file terminal disclaimers to overcome the rejections, it is not sufficient to file a terminal disclaimer in only one of the applications addressing the other two applications. Rather, an appropriate terminal disclaimer must be filed in at least two of the applications to require common ownership or enforcement for all three applications. A terminal disclaimer may be required in each of the three applications in certain situations (e.g., when all three applications have the same effective U.S. filing date). 
Thus the previous double patenting rejection is hereby maintained and reproduced below.
With respect to the rejection under 35 USC 101, Applicant argues that the present compositions are claimed in a specific combination and are markedly different from Shilajit, as well as from urolithin B alone and urolithin A alone. See for instance Table 2, page 16 of the application as filed, showing IC50 values for inhibition of acetylcholinesterase of 0.046-0.126 g/ml for Samples 6, 7, 8, 9, and 10 (having a 0.2:1, 0.4:1, 0.6:1, 0.8:1, and 1:1 ratio of urolithin B:urolithin A per the pending claims), as compared with Samples 4 and 5 (urolithins B and A), having IC50 values of 0.143 and 0.179 g/ml) and Sample 3, Shilajit, having an IC50 of 0.603 g/ml. See also Figure 8 and paragraph 85 of the application, disclosing the synergistic combinations of the present claims (identified as 10:50, 20:50, 30:50, 40:50, and 50:50 B:A) inhibit acetylcholinesterase significantly more potently than urolithin B, urolithin A, and Shilajit. 
These arguments are found not persuasive since natural products that are excluded from eligibility include naturally occurring products and non-naturally occurring products that are not markedly different from naturally occurring products. To be patent eligible, a claimed product must be both non-naturally occurring and markedly different from naturally occurring products. Moreover, even though Applicant has synthesized urolithin A and urolithin B, no structural difference occurs by the synthesis of the compounds and thus the compounds themselves are unchanged and thus the mere synthesis of the compounds does not make the compounds themselves significantly different from what occurs in nature.
Moreover, even though the claims recite specific amounts of urolithin A and urolithin B, the compounds are still structurally identical to what exists in nature. With respect to the activity as acetylcholinesterase inhibitors, Applicant demonstrates that urolithin A, urolithin B and one source for both urolithin A and urolithin B (shilajit) all have activity as acetylcholinesterase inhibitors. However, Applicant demonstrates that combining urolithin A and urolithin B in certain ratios provide for improved acetylcholinesterase inhibitory activity. These data are found not persuasive since Applicant has not demonstrated that the combination in the claimed ratios result in any structural difference. Rather Applicant has only demonstrated that the claimed ratio results in a difference in degree of acetylcholinesterase inhibitory activity and does not result in any different property.
Furthermore, Applicant has not adequately demonstrated that their claimed combinations in the claimed ratios are markedly different from combinations that exist in nature since the state of the art prior to the effective filing date of the instant invention demonstrates that in nature urolithin A and urolithin B are also produced together from ellagitannins. Thus in nature shilajit is not the only natural source of urolithin A (UA) and urolithin B (UB). In nature, there are many sources of ellagitannins which produce UA and UB. For example, Gonzalez-Sarrias et al. teaches that ellagitannins (ETs) are polyphenols abundant in berries, walnuts and pomegranates (page 687). ETs are hydrolyzed in the gut to ellagic aid (EA) which is metabolized in the colon microflora to form the urolithins-A (3,8-dihydroxy-6H-dibenzo[b,d] pyran-6- one) and -B (3-hydroxy-6H-dibenzo|[b,d]pyran-6-one) (page 687). Yuan et al. (ACS Chem. Neurosci. 2016, 7, pages 26-33-of record) further teaches that pomegranate fruit is a rich source of ellagitannins (ET), primarily punicalagin (PA) and its hydrolysis product, ellagic (EA) (page 26). Yuan et al. teaches that the major pomegranate ellagitannins, PA and others, are not found intact in circulation, but rather are hydrolyzed to release EA and then subsequently biotransformed by gut microbiota to yield urolithins including urolithin A and urolithin B (pages 27-28). Yuan et al. further teaches that the urolithins are the active components that are able to cross the blood brain barrier and provide neuroprotective effects against Alzheimer’s disease (see abstract). Thus the state of the art prior to the effective filing date of the instant application demonstrates that the combination of urolithin A and urolithin B are present in nature and thus the combination is a natural product known for improving cognitive capacity or cognitive function and thus the claimed products are not markedly different from what exists in nature and therefore the claims are patent ineligible under 35 USC 101 and thus are properly rejected.
With respect to the rejection under 35 USC 112(a) Applicant argues that Example 5 of the application, shows the inhibition of amyloid beta aggregation by the synergistic combination of urolithins A and B which is evidence that the present compositions prevent for instance Alzheimer’s disease. 
This argument is found not persuasive since the data in the instant specification demonstrates inhibition or reduction of amyloid beta aggregation and there is no data showing that any compound prevents the production of amyloid beta aggregation.  Thus even though the claimed combination may reduce amyloid beta aggregation, there is no further evidence that this reduction will lead to the prevention of any cognitive disorder as claimed.  Therefore since the claimed combination does not completely remove all aggregation of amyloid beta there is no reasonable expectation that the claimed combination can prevent any cognitive disorder including Alzheimer’s disease.
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 112(a) is hereby maintained and reproduced below.
With respect to the rejections under 35 USC 103 and under 35 USC 102, Applicant argues that none of the references cited disclose the remarkable, unexpected, synergistic combination of compositions of the present claims as may be seen for instance at paragraphs 85 et al. and Table 2, and also for instance Example 4 (and paragraphs 95, 109-112) and Example 6, Table 10. Applicant argues that the claimed combinations have an IC50 for acetylcholinesterase that is more potent than the IC50 of Shilajit or either urolithin A or B taken alone. Further, the present compositions approach an IC50 for acetylcholinesterase as potent as the IC50 of donepezil, and also inhibited amyloid-beta40 aggregation in amounts approaching that of donepezil and in significantly, synergistically, higher amounts than Shilajit alone, urolithin A alone, or urolithin B alone.
These arguments are found not persuasive in overcoming the rejection under 35 USC 102 since Example 7 of Ghosal specifically demonstrate a formulation comprising a 4:1 mixture of UA (3,8-dihydroxy dibenzo--pyrone) and UB (3-hydroxy dibenzo--pyrone) (column 12 lines 20-23).  Thus Ghosal discloses a formulation comprising a mixture of UB to UA in a ratio of 0.25:1 which is about 0.2:1 as claimed and within the about 0.2:1 to about 1:1 ratio as claimed.  Thus Applicant’s evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
These arguments are found not persuasive in overcoming the rejection under 35 USC 103 over Gonzalez-Sarrias et al. since Gonzalez-Sarrias et al. discloses a pharmaceutical composition comprising a mixture of 40 M urolithin A, 40 M urolithin B and 10 M ellagic acid (EA) in a pharmaceutically acceptable carrier (page 687 and Table 1 Page 691).  Thus Gonzalez-Sarrias et al. specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, wherein the wt./wt. ratio of urolithin B to urolithin A is 1:1 which is very close to the claimed ratio of about 0.6:1.  The claimed ratio and the ratio taught in the prior art are so close that one skilled in the art would have expected them to have the same properties.   Applicant has not provided any evidence demonstrating that the ratio range claimed would provide improved results as compared to the ratio taught in Gonzalez-Sarrias et al.  Applicant’s ratio range claimed in instant claim 1 encompasses 30:50 which is equivalent to 0.6:1 and it is stated in paragraphs [00121] and [00126] of the instant specification that the IC50 value of 50:50 (B:A) and 30:50 (B:A) were approximately the same.  Thus Applicant’s own data demonstrates that the ratio taught in Gonzalez-Sarrias et al. has equivalent properties as the ratio claimed in the instant claims.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Applicant’s arguments are found not persuasive in overcoming the rejection under 35 USC 103 over Ghosal for the same reasons as detailed above for Gonzalez-Sarrias et al.
Applicant’s arguments are found not persuasive in overcoming the rejection under 35 USC 103 over Rinsch et al. since Rinsch et al. specifically teaches the use of a combination of urolithin A and B for the treatment of a cognitive disorder (see claim 60).  In addition, Rinsch et al. specifically teaches that in pomegranate, the predominant ellagitannin is punicalagin which releases ellagic acid under physiological conditions in vivo, and ellagic acid is then gradually metabolized by gut microflora in the intestine to produce urolithin A and urolithin B [0003]-[0006].  Examples 16-20 of Rinsch et al. specifically demonstrates the beneficial effects of pomegranate extracts which produce the combination of urolithin A and urolithin B on memory and cognition (pages 35-39).  Thus the prior art cited already specifically teaches the combination of urolithin A and urolithin B for improving cognition and memory and for the treatment of cognitive disorders.
Furthermore, it is maintained that Applicant’s data does not demonstrate criticality for the ratio range as claimed in instant claims 1 and 13 since there is no data presented outside of Applicant’s claimed range that shows that no synergy or beneficial effects are achieved.  As detailed above, even though Applicant shows data for a 1:1 ratio, it is further stated in paragraphs [00121] and [00126] of the instant specification that the IC50 value of 50:50 (B:A) (which is 1:1) and 30:50 (B:A) (which is 0.6:1) were approximately the same.  The prior art already teaches the use of the combination but does not specifically teach Applicant’s claimed ratio range.  Criticality would be shown by demonstrating that different ratios of UA and UB that are not claimed, do not produce synergy or unexpected improved results.  Thus Applicant’s data merely show that the combination of urolithin A and urolithin B would be expected to result in an improved treatment for Alzheimer’s disease in view of the improved acetylcholinesterase inhibitory activity of the combination as compared to each component individually.  However, this data is insufficient to rebut the prima facie case of obviousness since Rinsch et al. clearly teaches and suggests the administration of both urolithin A and urolithin B in combination for the treatment of cognitive disorders including Alzheimer’s disease.  Furthermore, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. In the instant case, it would not be considered surprising or unexpected to combine two components each individually known to treat Alzheimer’s disease to achieve improved results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. 
Thus it is maintained that since Rinsch et al. specifically teaches the use of a combination of urolithin A and urolithin B to treat the same cognitive disorders as claimed including Alzheimer’s disease, dementia, anxiety and depression, it would have been obvious and within the skill of an ordinary artisan to vary and/or optimize the amounts of urolithin A and urolithin B to be administered such that optimal treatment of said disorders is achieved.  An ordinary skilled artisan would necessarily arrive at the ratio for urolithin A and B as claimed through routine optimization, since the prior art teaches administering the same components as claimed for the same purpose as claimed in the treatment of a cognitive disorder.  Furthermore, it is obvious to vary and/or optimize the amount of compounds provided in a composition, in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus for reasons of record and for the reasons detailed above, the previous rejections under 35 USC 103 and under 35 USC 102 are hereby maintained and reproduced below.  This action is FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 20 of copending Application No. 16/159,343 (U.S. Publication No. 2019/0255017 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘343 are drawn to a method of treating or pharmaceutical formulations for treating a cognitive disorder comprising the administration of a pharmaceutical composition comprising urolithin A and urolithin B having a weight ratio of urolithin B to urolithin A in overlapping ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to natural products, i.e. urolithin B and urolithin A.  Natural products that are excluded from eligibility include naturally occurring products and non-naturally occurring products that are not markedly different from naturally occurring products.  To be patent eligible, a claimed product must be both non-naturally occurring and markedly different from naturally occurring products.  The cited claims of the instant application fail to satisfy the non-naturally occurring requirement because the claimed urolithin B and urolithin A are naturally occurring compounds that exist in nature.  Moreover, no structural difference exists by the mere isolation or purification of the compounds.  
Gonzalez-Sarrias et al. (Mol. Nutr. Food Res. 2009. 53, pages 686-698) teaches that ellagitannins (ETs) are polyphenols abundant in berries, walnuts and pomegranates (page 687).  ETs are hydrolyzed in the gut to ellagic aid (EA) which is metabolized in the colon microflora to form the urolithins-A (3,8-dihydroxy-6H-dibenzo[b,d] pyran-6-one) and –B (3-hydroxy-6H-dibenzo[b,d]pyran-6-one) (page 687).  Yuan et al. (ACS Chem. Neurosci. 2016, 7, pages 26-33) further teaches that pomegranate fruit is a rich source of ellagitannins (ET), primarily punicalagin (PA) and its hydrolysis product, ellagic (EA) (page 26).  Yuan et al. teaches that the major pomegranate ellagitannins, PA and others, are not found intact in circulation, but rather are hydrolyzed to release EA and then subsequently biotransformed by gut microbiota to yield urolithins including urolithin A and urolithin B (pages 27-28).  Yuan et al. further teaches that the urolithins are the active components that are able to cross the blood brain barrier and provide neuroprotective effects against Alzheimer’s disease (see abstract).  Thus the state of the art prior to the effective filing date of the instant application demonstrates that the combination of urolithin A and urolithin B are present in nature and thus the combination is a natural product known for improving cognitive capacity or cognitive function and thus the claimed products are not markedly different from what exists in nature and therefore the claims are patent ineligible under 35 USC 101 and thus are properly rejected.
Even though the claims require the combination of urolithin B and urolithin A, the claims fail to satisfy the non-naturally occurring requirement because all the claimed components exist in nature and no structural difference occurs by merely combining the naturally occurring compounds together in a composition as claimed.  Combining the compounds does not change the structure of any of the compounds and thus the product as claimed is neither non-naturally occurring nor markedly different in structure.
In addition, even though the claims recite specific amounts of the compounds, the compounds are still structurally identical to what exists in nature and thus said claims are patent ineligible.
Thus since the claimed products are not markedly different from what exists in nature, the claims are patent ineligible under 35 USC 101 and thus are properly rejected.
This rejection is based on court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo).  Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a cognitive disorder such as Alzheimer’s disease and anxiety disorder comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1, does not reasonably provide enablement for a method for preventing any cognitive disorder including Alzheimer’s disease or anxiety disorder comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient information to support the claimed invention of preventing any cognitive disorder including Alzheimer’s disease or anxiety comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1 for treating or preventing a dementia-related disorder such as Alzheimer’s disease or an anxiety disorder, as well as a method for treating or preventing a cognitive disorder such as Alzheimer’s disease or anxiety comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.
Breadth of the claims: The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The instant claims are deemed very broad since these claims read on not only treating a cognitive disorder such as Alzheimer’s disease or anxiety comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1, but also on preventing a cognitive disorder such as Alzheimer’s disease or anxiety comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.
Guidance of the Specification/Working Examples:  Applicant has provided no guidance showing the actual “prevention” of any disease or disorder.  All the guidance is directed to the treatment of a cognitive disorder such as Alzheimer’s disease rather than the prevention.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad prevention of any cognitive disorder such as Alzheimer’s disease or anxiety disorder as recited in the instant claims. 
State of the Art:  While the state of the art is relatively high with regard to the treatment of the symptoms of cognitive disorders such as Alzheimer’s disease, the state of the art with regard to prevention of such disorders is underdeveloped.  The state of the art, (Tobinick, U.S. Patent 6,379,666) teaches that Alzheimer's disease is a common form of progressive dementia, of unknown cause and without an effective cure. It is characterized by neurofibrillary tangles and plaques on pathologic examination of brain tissue (column 8, lines 58-62).  Therefore it is highly speculative that any cognitive disorder including dementia and Alzheimer’s disease, anxiety or depression is preventable as claimed. Thus, the state of the art fails to provide sufficient support of the broad prevention of any cognitive disorder such as Alzheimer’s disease or anxiety disorder as recited in the instant claims. 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing any cognitive disorder which includes at least Alzheimer’s disease, dementia, anxiety, depression, as well as a great number of other diseases all having different etiologies. Thus, the skilled artisan would view that the treatment of all disorders/diseases encompassed by the claims, by administering the claimed combination of urolithin A and urolithin B, is highly unpredictable. 
The Quantitation of Experimentation Required:  In order to practice Applicant’s invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to determine if the claimed cognitive disorders are preventable comprising the administration of the claimed composition.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  A method for preventing a cognitive disorder such as Alzheimer’s disease or anxiety disorder comprising administering an effective amount of a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1 is not enabled by the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. U.S. Publication No. 2016/0213643 A1 (Provided on IDS dated April 23, 2020).
Claims 1-18 of the instant application claim a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1 as well as a method for treating or preventing a cognitive disorder such as Alzheimer’s disease comprising administering an effective amount of said composition.
Claims 33, 60 and 86 of Rinsch et al. claim a method of treating the neurodegenerative disease, Alzheimer’s disease comprising the administration of urolithin A, urolithin B or a combination of urolithin A and urolithin B.  Claim 77 of Rinsch et al. claims that the amount administered daily is 0.1-150 mg/kg.  Rinsch et al. further teaches that one aspect of the invention is a method of treating a cognitive disorder including dementia [0056].  Rinsch et al. further teaches another embodiment of a method of treating a mood disorder including depression [0057].  Rinsch et al. further teaches a method of treating an anxiety disorder [0059].
Rinsch et al. does not teach the specific ratio of urolithin B to urolithin A as claimed.
However, Rinsch et al. specifically teaches the use of a combination of urolithin A and urolithin B to treat the same cognitive disorders as claimed including Alzheimer’s disease, dementia, anxiety and depression.  Accordingly, prior to the effective filing date of the instant application it would have been obvious and within the skill of an ordinary artisan to vary and/or optimize the amounts of urolithin A and urolithin B to be including in the composition such that optimal treatment is achieved.  An ordinary skilled artisan would necessarily arrive at the ratio for urolithin A and B as claimed since the prior art teaches a composition comprising the same components as claimed for the same purpose as claimed in the treatment of a cognitive disorder.  Furthermore, it is obvious to vary and/or optimize the amount of compounds provided in a composition, in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
With respect to claims 9 and 15-16, since the prior art renders obvious formulating the same composition as claimed for the treatment of the same disorders as claimed, the composition of the prior art will necessarily have the same properties as claimed since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus the composition rendered obvious over the prior art teachings containing the same compounds in the same ratio as claimed will necessarily have an IC50 as claimed in claims 9 and 15 and will necessarily inhibit human acetylcholinesterase at least 5 times greater than the inhibition shown by urolithin A or B separately as claimed in claim 16.
	Thus claims 1-18 are rendered obvious in view of the cited prior art teachings.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Sarrias et al. (Mol. Nutr. Food Res. 2009. 53, pages 686-698).
Claims 1 and 3-12 of the instant application claim a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.
Gonzalez-Sarrias et al. discloses a pharmaceutical composition comprising a mixture of 40 M urolithin A, 40 M urolithin B and 10 M ellagic acid (EA) in a pharmaceutically acceptable carrier (page 687 and Table 1 Page 691).
Thus the cited claims of the instant application are rejected since Gonzalez-Sarrias et al. specifically discloses a pharmaceutical composition  comprising a combination of urolithin A and urolithin B, wherein the wt./wt. ratio of urolithin B to urolithin A is 1:1 which is very close to the claimed ratio of about 0.6:1.  The claimed ratio and the ratio taught in the prior art are so close that one skilled in the art would have expected them to have the same properties.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
With respect to claims 6-12 of the instant application, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Therefore since Gonzalez-Sarrias et al. specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, in a wt./wt. ratio of urolithin B to urolithin A of 1:1 which is very close to the ratio as claimed, said composition of Gonzalez-Sarrias et al. is necessarily capable for treating or preventing a dementia-related disorder such as Alzheimer’s disease in a human subject as claimed, as well as treating or preventing an anxiety disorder in a human subject as claimed in the instant claims.  Claims 4 and 5 are rendered obvious since Gonzalez-Sarrias et al. specifically renders obvious the composition as claimed in the instant claims and as such the therapeutically effective dose as claimed in claims 4 and 5 of the instant application is also rendered obvious.  
Claims 8 and 11 of the instant application are rendered obvious since the teachings of Gonzalez-Sarrias render obvious the composition as claimed and therefore the composition of Gonzalez-Sarrias et al. is necessarily capable of being administered in a daily dose of from about 1.5 mg/kg to about 8.0 mg/kg as claimed in the cited claims.  Claims 9 and 12 are rendered obvious since Gonzalez-Sarrias et al. specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, wherein the claimed ratio and the ratio taught in the prior art are so close that one skilled in the art would have expected them to have the same properties.  Therefore the composition of the prior art will necessarily have the properties as claimed in claims 9 and 12 of the instant application.  Thus the cited claims of the instant application are rendered obvious over the cited prior art teachings.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal U.S. Publication 2005/0282781 A1.
Claims 1 and 3-13 of the instant application claim a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1, as well as a method for treating a cognitive disorder in an individual comprising administering said composition.
Ghosal teaches oxygenated dibenzo--pyrones (DBPs) having structure 1 and 2 of scheme II which are urolithin B (3-hydroxy dibenzo--pyrone) and urolithin A (3,8 dihydroxy dibenzo--pyrone), respectively (page 3).  Ghosal specifically teaches that these DBPs are anti-ulcerogenic, anti-inflammatory, anti-stress agents, cognition enhancing and memory boosters, chronic stress reducers, antioxidants [0081]-[0090].  Examples 1 and 2 demonstrate the synthesis of urolithin B and urolithin A ([0101]-[0102]).  Examples 10-16 of Ghosal specifically demonstrate a formulation comprising compounds 1 and 2 of scheme II in a ratio of 1:1 w/w ([0113]-[0127]).  Example 14 of Ghosal specifically demonstrates that the formulation comprising a 1:1 mixture of urolithin A and urolithin B is effective on memory and learning [0118]-[0119].  Ghosal further teaches that systemic application of DBPs have modified acetylcholinesterase activity in different areas of the brain [0118].
Thus the cited claims of the instant application are rejected since Ghosal et al. specifically discloses a pharmaceutical composition  comprising a combination of urolithin A and urolithin B, wherein the wt./wt. ratio of urolithin B to urolithin A is 1:1 which is very close to the claimed ratio of about 0.6:1.  The claimed ratio and the ratio taught in the prior art are so close that one skilled in the art would have expected them to have the same properties.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
With respect to claims 6-12 of the instant application, Ghosal further specifically demonstrates that the composition is useful for enhancing cognition and memory and thus treating a cognitive disorder.  Furthermore, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Therefore since Ghosal et al. specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, in a wt./wt. ratio of urolithin B to urolithin A of 1:1 which is very close to the ratio as claimed, said composition of Ghosal et al. is necessarily capable for treating or preventing a dementia-related disorder such as Alzheimer’s disease in a human subject as claimed, as well as treating or preventing an anxiety disorder in a human subject as claimed in the instant claims.  Claims 4 and 5 are rendered obvious since Ghosal et al. specifically renders obvious the composition as claimed in the instant claims and as such the therapeutically effective dose as claimed in claims 4 and 5 of the instant application is also rendered obvious.  
Claims 8 and 11 of the instant application are rendered obvious since the teachings of Ghosal render obvious the composition as claimed and therefore the composition of Ghosal et al. is necessarily capable of being administered in a daily dose of from about 1.5 mg/kg to about 8.0 mg/kg as claimed in the cited claims.  Claims 9 and 12 are rendered obvious since Ghosal et al. specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, wherein the claimed ratio and the ratio taught in the prior art are so close that one skilled in the art would have expected them to have the same properties.  Therefore the composition of the prior art will necessarily have the properties as claimed in claims 9 and 12 of the instant application.  Thus the cited claims of the instant application are rendered obvious over the cited prior art teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosal U.S. Patent No. 8,894,993 B2 (Provided on IDS dated April 23, 2020).
Claims 1-12 of the instant application claim a composition comprising urolithin A and urolithin B wherein the wt./wt. ratio of urolithin B to urolithin A is from about 0.2:1 to about 0.6:1.
Ghosal teaches formulations comprising oxygenated dibenzo--pyrones (DBPs) (abstract).  Ghosal teaches DBPs having structure 1 and 2 which are urolithin B (3-hydroxy dibenzo--pyrone) and urolithin A (3,8-dihydroxy dibenzo--pyrone), respectively (see Figure 1).  Ghosal teaches that preferably the DBPs are 3,8-dihydroxy dibenzo--pyrone (UA) and 3-hydroxy dibenzo--pyrone (UB) (column 2 lines 59-61).  Examples 1 and 2 demonstrate the synthesis of urolithin B and urolithin A (column 10 lines 20-59).  Example 7 of Ghosal specifically demonstrate a formulation comprising a 4:1 mixture of UA (3,8-dihydroxy dibenzo--pyrone) and UB (3-hydroxy dibenzo--pyrone) (column 12 lines 20-23).  Thus Ghosal discloses a formulation comprising a mixture of UB to UA in a ratio of 0.25:1 which is about 0.2:1 as claimed and within the about 0.2:1 to about 1:1 ratio as claimed.
Thus the cited claims of the instant application are anticipated since Ghosal specifically discloses the same pharmaceutical composition as claimed comprising a combination of urolithin A and urolithin B, wherein the combination has a wt./wt. ratio of urolithin B to urolithin A of about 0.2:1 and within the about 0.2:1 to about 1:1 ratio as claimed.  
It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Therefore since Ghosal specifically discloses a pharmaceutical composition comprising a combination of urolithin A and urolithin B, wherein the combination has a wt./wt. ratio of urolithin B to urolithin A of about 0.2:1 and within about 0.2:1 to about 1:1 as claimed, said composition of Ghosal is inherently capable for treating or preventing a dementia-related disorder including Alzheimer’s disease in a human subject as well as treating or preventing an anxiety disorder as claimed in instant claims 6-12.  Claims 4 and 5 are anticipated since Ghosal specifically discloses the same composition as claimed comprising the same components as claimed in the same ratio as claimed and therefore, said composition of Ghosal will inherently have the same therapeutically effective dose as claimed in claims 4 and 5.  
Claims 8 and 11 of the instant application are anticipated since the composition is anticipated and therefore the composition of Ghosal is inherently capable of being administered in a daily dose of from about 1.5 mg/kg to about 8.0 mg/kg as claimed in the cited claims.  Claims 9 and 12 are anticipated since Ghosal specifically discloses a pharmaceutical composition comprising a synergistic combination of urolithin A and urolithin B, wherein the synergistic combination has a wt./wt. ratio of urolithin B to urolithin A of about 0.2:1 and within the about 0.2:1 to about 1:1 ratio as claimed, and therefore the composition of Ghosal will inherently have the same properties as claimed in the cited claims because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, a rejection under 35 USC 102 is proper.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Thus the cited claims of the instant application are rejected over the cited prior art teachings.

Conclusion
 Claims 1-18 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM